EXHIBIT 10.45

LOGO [g957280002.jpg]

May 15, 2007

Name

Address 1

Address 2

Dear Name:

I am pleased to inform you that Regions Financial Corporation, on April 24,
2007, granted you options to purchase a total of «TotalShares» shares of its
Stock at the option price of $35.135 per share, which was the Fair Market Value
of each share of Regions common stock on the date of grant. This grant is made
pursuant to a uniform plan of compensation for Non-Employee Directors. The value
of the options will be determined by the amount of any appreciation in the price
of Regions common stock in the future, which in turn is dependent upon our
ability to continue performing well as a company.

This Award was granted to you under the Regions Financial Corporation 2006 Long
Term Incentive Plan (the Plan). This document sets out some of the specific
terms of your award and constitutes the Award Agreement required by the Plan.
The terms and conditions of the Plan are incorporated in this Award Agreement by
reference as if fully set forth herein. Unless otherwise defined herein,
capitalized terms in this Award Agreement have the same definitions as set forth
in the Plan. In the event of any conflict or inconsistency between the
provisions of this Award Agreement and the terms and conditions of the Plan, the
terms and conditions of the Plan will control. A copy of the Plan document is
enclosed.

Your Award consists of Non-Qualified Stock Options. Exercising a Non-Qualified
Stock Option is a taxable event. A copy of the prospectus for the Plan is
enclosed and you may refer to it for an explanation of certain federal income
tax consequences. Since tax laws often change, you should consult your tax
advisor to obtain current information at any given time in the future and to
determine how the taxable consequences of exercising your options will affect
you.

You should retain this Award Agreement, the Plan document and the prospectus for
future reference.

Your options will become exercisable over the next three years, beginning on
April 24, 2008, as follows:

 

                    Date                         Number of Options Becoming
Exercisable April 24, 2008    «NQO1» April 24, 2009    «NQO2» April 24, 2010   
«NQO3» Total
   «TOT_NQO»

 



--------------------------------------------------------------------------------

«Name»

Page 2

Certain circumstances, as set forth in this paragraph, will affect your options.
Your options will become immediately exercisable in full if your service on the
Board ceases by reason of death, Disability, or retirement from the Board at or
after age 65. If your service on the Board ceases for reasons that constitute
cause, your unexercised options, whether exercisable or unexercisable, will
automatically and immediately lapse and be forfeited.

The last day any of these options can be exercised (assuming they are
exercisable at the time in accordance with the other terms and conditions of
this Award Agreement and the Plan) is April 23, 2017. This period of time from
April 24, 2007 to April 23, 2017 is known as the “option period”. The option
period can end before April 23, 2017 in certain circumstances. The amount of
time you have to exercise your exercisable options after certain events is set
forth in the following table.

 

     EVENT      Service ceases by reason of      Death    Disability   
Retirement at or   after age 65     

Other

cessation of service

   Cessation of service for cause

LENGTH OF TIME

TO EXERCISE FROM

DATE OF EVENT

   1 year    1 year    By close of stock   market on 4/23/2017      3 months   
0 days

If you die during the one year period applicable to Disability or the three
month period applicable to other cessation of service, then the options will be
exercisable for one year following the date of your death. After death or
Disability, the options may be exercised by your representative or beneficiary.

You may exercise the exercisable portion of your options in whole or part by
submitting a completed stock option exercise form (enclosed) to the Regions
Human Resources Division at the address shown on the exercise form. If the
options are exercised by a person other than you, such person may also be
required to provide appropriate proof of his or her right to exercise the
options. You may pay the option price due at exercise (i) in cash or by check,
(ii) by tendering previously owned unrestricted shares of Regions common stock
having an aggregate fair market value at the time of exercise equal to the total
option price if you have held such shares for at least six months, or (iii) by a
combination of (i) and (ii). You may also make cashless exercises (a
simultaneous exercise and sale). However, your ability to make cashless
exercises may be affected by the federal securities laws. For example, because a
cashless exercise involves a sale of Regions securities on your behalf, such a
transaction would not be permissible if at the time of the transaction you were
in possession of undisclosed, material information concerning Regions. Please
consult with the Law Department if you have any questions concerning your
ability under the securities laws to make a cashless exercise at any time. Upon
exercise of the options, you may elect to satisfy any federal tax withholding
requirements in whole or in part by having shares withheld that you would
otherwise receive, to the extent and in the manner allowed by the Plan.

If at any time the Committee shall determine in its discretion, that listing,
registration or qualification of the shares of stock covered by the options upon
any securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition to the exercise of the options, the options may not be exercised in
whole or in part unless and until such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Committee.

By signing this Award Agreement, you accept the Award on the terms and subject
to the conditions set forth in this Award Agreement and you further acknowledge
and agree that, subject to the terms of the Plan, (1) this Award Agreement
contains the entire agreement of Regions and you relating to the subject matter
of this Award

 



--------------------------------------------------------------------------------

«Name»

Page 3

Agreement and supersedes and replaces all prior agreements and understandings
with respect to such subject matter; (2) that Regions and you have made no
agreements, representations or warranties relating to the subject matter of this
Award Agreement which are not set forth in this Award Agreement; (3) that no
provision of this Award Agreement may be amended, modified or waived unless such
amendment, modification or waiver is authorized by the Compensation Committee of
the Board of Directors and is agreed to in writing and is signed by an officer
of the Company actually authorized to do so, and (4) that this Agreement is
binding on the Company’s and your successors and assigns.

If you have any questions, please call XXXXXX, XXXXXX, or XXXXXXX at
205-264-XXXX. Please sign the duplicate copy of this letter and return it in the
enclosed envelope.

Thank you for your service to Regions!

Sincerely,

LOGO [g957280005.jpg]

C. Dowd Ritter

President & Chief Executive Officer

 

Received and accepted this _______ day of ______________________, 2007

 

Signature:_____________________________________________________________

                (Name)

 